COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-432-CR
 
 
DALLAS BO EDWARDS                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Dallas Bo Edwards
appeals from his conviction by a jury for indecency with a child.[2]  The trial court sentenced appellant to twenty
years= confinement and a $10,000 fine in accordance with the jury=s assessment of punishment.  We
affirm. 




Appellant=s court-appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  In his motion,
counsel avers that he has conducted a professional evaluation of the record and
after a thorough review of the applicable law has reached the conclusion that
there are no arguable grounds to be advanced to support an appeal of this cause
and that the appeal is frivolous.  In his
brief, counsel has reviewed the history of the case, including detailing the
evidence presented.  Counsel=s brief and motion
meet the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal and referencing any
grounds that might arguably support the appeal. 
See Mays v. State, 904 S.W.2d 920, 922-23 (Tex. App.CFort Worth 1995,
no pet.).  Appellant declined to file a
pro se brief on his own behalf.  
In our duties as a reviewing court, we must conduct an
independent evaluation of the record to determine whether counsel is correct in
determining that the appeal is frivolous. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays, 904 S.W.2d at 923. 
Only then may we grant counsel=s motion to
withdraw.  See Penson v. Ohio, 488
U.S. 75, 82-83, 109 S. Ct. 346, 351 (1988).




We have carefully reviewed the appellate record and counsel=s brief.  We agree that the appeal is wholly frivolous
and without merit.  We find nothing in
the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827 (Tex. Crim. App. 2005).  Therefore,
we grant the motion to withdraw filed by appellant=s counsel and
affirm the trial court=s judgment.
 
 
TERRIE LIVINGSTON
JUSTICE
 
PANEL F: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 29, 2008




[1]See Tex. R.
App. P. 47.4.


[2]The jury acquitted appellant of the
offense of aggravated sexual assault of a child.